Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 18 December 2020.  As directed by the Amendment, claims 1-2, 6, 14-15, and 19 have been amended.  Claims 1-26 and 28 are pending in the application.

Response to Arguments
The arguments presented on pages 13-23 of the Remarks filed on 18 December 2020 have been fully considered by the Examiner but are moot in view of the new grounds for rejection presented below.


    PNG
    media_image1.png
    328
    655
    media_image1.png
    Greyscale


	Although the Claessens reference has not been previously cited against independent claims 1 or 14, the Examiner respectfully disagrees with the Applicant’s assertion that Claessens “fails to disclose, or even suggest, the deficiencies of the primary reference as discussed above with respect to independent claim 1 or 14.”
	The “deficiencies of the primary reference with respect to independent claim 1 or 14” refers to the fact that the Moskowitz reference cited in the rejections of claims 1 an 14 under 35 U.S.C. § 102 does not disclose the newly amended feature that the identifier for each of the plurality of content item instances may comprise “at least an image hash.”  While the Examiner agrees that Moskowitz is silent regarding the use of image hashes as content item identifiers, the Examiner maintains that the previously cited Claessens reference does in fact disclose the newly amended claim feature of 
	The newly amended claim features are addressed in more detail in the rejections presented below.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 14-22 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Moskowitz et al. (US 2005/0177388, hereinafter “Moskowitz”) (previously cited) in view of Claessens (US 2015/0178786) (previously cited).

Regarding claim 1, Moskowitz discloses A method comprising: receiving a request from a content-providing user of an online system to generate a content item to be presented to one or more viewing users of the online system, (Moskowitz, ¶ [0048] and Fig. 3, "A user, e.g. a marketing researcher, may indicate to the processor via the GUI the possible element categories and the possible elements of each category to be used to create the concepts."; [0051], "The concepts, such as the image of FIG. 4, may be transmitted, via a communications network, e.g., the internet, towards the terminals so that the respondents may view the concepts. By presenting the concepts to a panel of respondents via a communications network, e.g., the internet, a large sample of responses may be obtained, e.g., a larger sample than a conventional in-person focus group study.") the request specifying a plurality of modifications including at least a first modification and a second modification to an appearance of content received from the content-providing user; (¶ [0048], "In this example, the user has indicated that the processor may generate a package design that includes a background color (Category A). The background color may be red, blue, green, or yellow. The package design may further include an image (Category B). FIG. 3 illustrates that the image of Category B may be a tea kettle, a tea cup with a tea leaf, an ornate tea cup without a saucer, or a plain tea cup with a saucer."  [Different concepts (corresponding to claimed modifications) may be generated by choosing among the generating a plurality of content item instances of the content item, each of the plurality of content item instances including a different set of zero or more modifications from the plurality of modifications to the appearance of the content specified in the request; (¶ [0050], "The processor may generate concepts by combining elements of the element categories, e.g., according to the experimental designs. For example, FIG. 4 illustrates a particular package design generated by the processor based upon the input table of FIG. 3. All, some, or one of the element categories may be used for a particular generated concept.") generating an identifier for each of the plurality of content item instances, wherein each identifier associated with the set of  modifications to the appearance of the content included in the content item instance […]; (Moskowitz, ¶ [0060], "For example, according to an example embodiment of the present invention, utility values for individual elements Al, A2, A3, A4, Bl, B2, B3, B4, Cl, C2, C3, C4, D1, D2, D3, D4, El, E2, E3 and E4 may be determined along with utility values of combinations of multiple elements, e.g., A1B1, A1B2, A1B3, A1B4, A1C1, A1C2 ... D4E2, D4E3, D4E4; and/or; A1B1C1, C4D4E4; and/or A1B1C1D1 ... B4C4D4E4; and/or A1B1C1D1E1 ... A4B4C4D4E4; etc." [The system identifies concepts by annotating which elements (if any) from each category have been selected.  For example, concept "A1B4" would be the concept generated by choosing element 1 for category A and element 4 from category B.]) presenting the plurality of content item instances to a subset of the one or more viewing users of the online system; ([0051], "The concepts, such as the image of FIG. 4, may be transmitted, via a communications network, e.g., the internet, towards the terminals so that the over an evaluation period, tracking a performance metric associated with impressions of each of the plurality of content item instances using the generated identifier corresponding to each of the plurality of content item instances; (Moskowitz, ¶ [0053], "After a concept is presented to a respondent, the respondent may rate the concept, e.g., to indicate the degree of the concept's appeal. A processor may record the concepts that are presented and the returned rating for each presented concept. FIG. 5 is an example table recorded by a processor that lists fifty different presented concepts and their corresponding ratings.") after the evaluation period has elapsed, determining an improvement in a value of the performance metric associated with content item instances including the first modification by: identifying a set of pairs of the plurality of content item instances, including at least a first pair and a second pair, each selected such that a first content item instance of the pair includes the first modification and a second content item instance of the pair does not include the first modification, (Moskowitz, Fig. 8 and ¶ [0074], "The system and/or method may accordingly provide an additional manner in which one may determine the impact of a specific element on other elements by providing a context for each determination of the elements' utility values. The constant element may be the context in which the utility values are determined. For example, the effect of each tag line of category C (and the effect of the absence of a tag line) upon the utility values of elements of the other categories A, B, D, and E may be determined by running a regression model for each of the five cases (the four tag lines and the absence of a tag line). [The system may run a regression model on various concepts chosen such that for each concept, the value of and wherein the content item instances of the first pair do not include the second modification, and the content item instances of the second pair include the second modification; (Ibid. and ¶ [0076], "FIG. 8 is a table that lists utility values of each of the elements of categories A to E obtained by performing conjoint analysis upon ratings of groups of concepts, where each group includes a constant element. Each column represents a group of concepts. For example, column A0 lists the utility values of each of the elements in categories B to E for the group of concepts that does not include any element from the background category (category A). [The system may additionally analyze combinations that have no element present from category A]) for each of the  set of pairs of the plurality of content item instances, determining a difference between  a first value of the performance metric associated with the first content item instance of the pair and a second value of the performance metric associated with the second content item instance of the pair as determined over the evaluation period, and (Moskowitz, Fig. 8 The system records rating values for each combination of elements such as A0B1 and A0B2, and is operable to determine a difference between those values.) predicting an improvement in a value of the performance metric associated with content item instances including the  first modification of the plurality of modifications, based at least in part on an aggregation of the determined differences for at least the first pair and the second pair of the set pairs. (Moskowitz, Fig. 6 and ¶ [0083], "In an example embodiment of the present invention, the report may include the utility value of each individual element and of only a combination, the utility value of which is consistent/inconsistent by a large degree with the utility values of the combination's individual elements. For example, in the table of FIG. 6, only those pair wise element combinations, the utility values of which significantly differ from the sum of the utility values of the corresponding individual elements, have been listed. For example, the utility value of the element combination of Al and B4 is listed as -11.75, while the utility values of each of the individual elements, Al and B4, are 4.08 and 5.22, respectively." [Based on the results of the conjoint analysis/linear regressions, the system may report combinations that have utility values that differ by a large degree (either positive or negative) from the utility values of the individual elements in the combination.])

While Moskowitz discloses generating an identifier for each of the plurality of content item instances (Moskowitz, ¶ [0060] as cited above), Moskowitz does not disclose that the identifier comprises at least an image hash.

		Claessens teaches wherein the identifier for each item comprises at least an image hash (Claessens, ¶ [0139], “In another implementation, cryptographic hash functions, such as MD5, SHAl, SHA2 or any other cryptographic hash function, may be employed to calculate a hash for each image. For example, hash extractor 430 may calculate a cryptographic hash for the images ( e.g., the images in query image Ibid., “As another example, some form of perceptual hash may be calculated, e.g., using a discrete cosine transform (DCT) to reduce the frequencies,
before extracting the hash. Perceptual hashes are more robust against changes in scale, aspect ratios and color (such as contrast or brightness) and are thus able to retrieve duplicates and near-duplicates in a fast and reliable way.)
	Claessens is analogous art, as it is directed to generating modified image content for distribution.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the image hashing of Claessens into Moskowitz’s generation of content item instance identifiers, the benefit being to achieve the predictable results of generating a measure of similarity between two or more images, as recited in Claessens, ¶ [0161] “As another example, some form of Hamming distance calculation on the hash values, extracted from the image data (e.g., query image data 304) or derived from the visual descriptors stored may be used.”;  and Claessens ¶ [0163] “a degree of similarity may similarly be performed on image metadata by using a weighting technique such as TF-IDF (Term Frequency – Inverse Document Frequency) weighting.”


Claim 14 recites similar limitations as claim 1, and is rejected under the same rationale as applied above to claim 1.
claim 2, the combination of Moskowitz and Claessens as applied to claim 1 above discloses [t]he method of claim 1.  Further, Claessens teaches wherein the image hash is generated using a hash function with different versions of an image.  (Claessens, ¶ [0139], “As another example, some form of perceptual hash may be calculated, e.g., using a discrete cosine transform (DCT) [“perceptual hash” corresponds to claimed “hash function”] to reduce the frequencies, before extracting the hash. Perceptual hashes are more robust against changes in scale, aspect ratios and color (such as contrast or brightness) and are thus able to retrieve duplicates and near-duplicates in a fast and reliable way. [near-duplicate images corresponds to claimed “different versions of an image”]) 

Claim 15 recites similar limitations as claim 2, and is rejected under the same rationale as applied above to claim 2.


Regarding claim 3, the combination of Moskowitz and Claessens as applied to claim 1 above teaches [t]he method of claim 1.  Further, Moskowitz discloses wherein the one or more modifications to the appearance of the content are selected from a group consisting of: modifying one or more colors of the content, modifying a placement of an element of the content, modifying a size of the content, modifying a size of an element of the content, modifying a color of an element of the content, and any combination thereof. (Moskowitz, Fig. 3 and ¶ [0048], “In this example, the user has indicated that the processor may generate a package design that FIG. 3 illustrates that the image of Category B may be a tea kettle, a tea cup with a tea leaf, an ornate tea cup without a saucer, or a plain tea cup with a saucer.”)

Claim 16 recites similar limitations as claim 3, and is rejected under the same rationale as applied above to claim 3.

Regarding claim 4, the combination of Moskowitz and Claessens as applied to claim 1 above teaches [t]he method of claim 1.  Further, Moskowitz discloses wherein the improvement in the value of the performance metric associated with content item instances including the subset of the one or more modifications is predicted by a machine-learned model. (Moskowitz, ¶ [0074], “The constant element may be the context in which the utility values are determined. For example, the effect of each tag line of category C (and the effect of the absence of a tag line) upon the utility values of elements of the other categories A, B, D, and E may be determined by running a regression model for each of the five cases ( the four tag lines and the absence of a tag line).”; Moskowitz, ¶ [0009], “The determining step may include performing a linear regression on the ratings obtained in the obtaining step.”  [The determination of utility values for various combinations of elements is performed by a linear regression model trained with the ratings obtained from the respondents]

Claim 17 recites similar limitations as claim 4, and is rejected under the same rationale as applied above to claim 4.

Regarding claim 5, the combination of Moskowitz and Claessens as applied to claim 1 above teaches [t]he method of claim 1.  Further, Moskowitz discloses wherein the request is received from the content-providing user via a tool provided by the online system. (Moskowitz, ¶ [0048], “A user interface, e.g., a graphical user interface (GUI) may be provided for user input. A user, e.g., a marketing researcher, may indicate to the processor via the GUI the possible element categories and the possible elements of each category to be used to create the concepts.”)

Claim 18 recites similar limitations as claim 5, and is rejected under the same rationale as applied above to claim 5.

Regarding claim 6, the combination of Moskowitz and Claessens as applied to claim 5 above teaches [t]he method of claim 5.  Further, Moskowitz discloses wherein the plurality of modifications is specified using one or more features of the tool. (Moskowitz, ¶ [0048], “A user interface, e.g., a graphical user interface (GUI) may be provided for user input. A user, e.g., a marketing researcher, may indicate to the processor via the GUI the possible element categories and the possible elements of each category to be used to create the concepts.”)

Claim 19 recites similar limitations as claim 6, and is rejected under the same rationale as applied above to claim 6.

Regarding claim 7, the combination of Moskowitz and Claessens as applied to claim 6 above teaches [t]he method of claim 6.  Further, Moskowitz discloses further comprising: identifying a feature of the tool used to specify the subset of the plurality of modifications to the appearance of the content to which the respective differences between the first value of the performance metric associated with the first content item instance and the second value of the performance metric associated with the second content item instance of the first pair and the second pair of the set of pairs is attributable; (Moskowitz, Fig. 8 and ¶ [0074], "The system and/or method may accordingly provide an additional manner in which one may determine the impact of a specific element on other elements by providing a context for each determination of the elements' utility values. The constant element may be the context in which the utility values are determined. For example, the effect of each tag line of category C (and the effect of the absence of a tag line) upon the utility values of elements of the other categories A, B, D, and E may be determined by running a regression model for each of the five cases (the four tag lines and the absence of a tag line). [The system may run a regression model on various concepts chosen such that for each concept, the value of one category is held constant, either by choosing a particular element for that category or specifying an absence of elements in that category, while the values of one or more other categories are varied.  For example the regression may analyze the combinations A1B0 and A1B2 such that one combination and predicting the improvement in the value of the performance metric associated with content item instances including the subset of the plurality of modifications based at least in part on the respective differences between the first value of the performance metric associated with the first content item instance and the second value of the performance metric associated with the second content item instance of the first and second pairs.  (Moskowitz, Fig. 6 and ¶ [0083], "In an example embodiment of the present invention, the report may include the utility value of each individual element and of only a combination, the utility value of which is consistent/inconsistent by a large degree with the utility values of the combination's individual elements. For example, in the table of FIG. 6, only those pair wise element combinations, the utility values of which significantly differ from the sum of the utility values of the corresponding individual elements, have been listed. For example, the utility value of the element combination of Al and B4 is listed as -11.75, while the utility values of each of the individual elements, Al and B4, are 4.08 and 5.22, respectively." [Based on the results of the conjoint analysis/linear regressions, the system may report combinations that have utility values that differ by a large degree (either positive or negative) from the utility values of the individual elements in the combination.])

Claim 20 recites similar limitations as claim 7, and is rejected under the same rationale as applied above to claim 7.

claim 8, the combination of Moskowitz and Claessens as applied to claim 1 above teaches [t]he method of claim 1.  Further, Moskowitz discloses wherein the content comprises one or more selected from a group consisting of: an image, a photograph, text, and any combination thereof. (Moskowitz, Fig. 3 and ¶ [0048], “The package design may further include an image (Category B). FIG. 3 illustrates that the image of Category B may be a tea kettle, a tea cup with a tea leaf, an ornate tea cup without a saucer, or a plain tea cup with a saucer. The package design may include a tag line (Category C). As illustrated in FIG. 3, the tag line may be "Soothing Tea," "Nature's Tea, ""Healthy Drink," or "Natural Remedy." The package design may include an indication of ingredients (Category D). As illustrated in FIG. 3, the indication of ingredients may be "A Delicious Blend of Herbs From Africa & Asia,""Made With Natural Herbs,""With Natural Lemon Flavor," or "With Organic Chamomile." The package design may further include package visuals (Category E). As illustrated in FIG. 3, the package visuals may be men on a field, leaves on a tree, a road in the wilderness, or flowers.”)

Claim 21 recites similar limitations as claim 8, and is rejected under the same rationale as applied above to claim 8.

Regarding claim 9, the combination of Moskowitz and Claessens as applied to claim 1 above teaches [t]he method of claim 1.  Further, Moskowitz discloses wherein the performance metric describes a number of times a content item instance is accessed, a number of times a preference for the content item instance is indicated, a number of installations of an application associated with the content item instance, a number of times an application associated with the content item instance is accessed, a number of purchases of a product associated with the content item instance, a number of purchases of a service associated with the content item instance, a number of views of data associated with the content item instance, a number of conversions associated with the content item instance, a number of subscriptions associated with the content item instance, or a number of interactions with the content item instance. (Moskowitz, ¶ [0053], “After a concept is presented to a respondent, the respondent may rate the concept, e.g., to indicate the degree of the concept's appeal.); Moskowitz, ¶ [0084], “In an example embodiment of the present invention, ratings may be based on a binary scale, e.g., 0 indicating a concept's overall lack of appeal and 1 indicating a design's overall appeal, or other scale. In an example embodiment of the present invention, users may respond with ratings based on a predetermined rating scale, and, for conjoint analysis input, the response may be converted into a rating that is in accordance with a binary scale. For example, the system may convert all ratings in the range of 1 to 6 into a rating of 0, e.g., indicating a concept's overall lack of appeal, and may convert all ratings in the range of 7 to 9 into a rating of 1, e.g., indicating a concept's overall appeal.” [corresponds to claimed “preference for the content item”]

Claim 22 recites similar limitations as claim 9, and is rejected under the same rationale as applied above to claim 9.

claim 28, The combination of Moskowitz and Claessens as applied to claim 1 above discloses [t]he method of claim 1.  
Moskowitz does not explicitly disclose wherein the identifiers for each of the plurality of content item instances have a measure of similarity that is proportional to a degree to which the content of the respective content item instance was modified by a respective set of the one or more modifications. 

Claessens teaches wherein the identifiers for each of the plurality of content item instances have a measure of similarity that is proportional to a degree to which the content of the respective content item instance was modified by a respective set of the one or more modifications. (Claessens, Fig. 5 “Similarity Matching System 500 using Image Data Indexer 410 and Text / Metadata Indexer 420 as inputs, and ¶¶ [0148-150] the system extracts content item data (e.g. image data, text data, and metadata) and extracts a hash value such as a cryptographic and/or perceptual hash for the item that can be compared with other images to find near-duplicate [i.e. similar] matches; Claessens ¶ [0161] “As another example, some form of Hamming distance calculation on the hash values, extracted from the image data (e.g., query image data 304) or derived from the visual descriptors stored may be used.”; Claessens ¶ [0163] “a degree of similarity may similarly be performed on image metadata by using a weighting technique such as TF-IDF (Term Frequency – Inverse Document Frequency) weighting.”
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the content generation and distribution 


Claims 10 and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Moskowitz and Claessens in view of Natoli et al. (US 2010/0100419, hereinafter "Natoli") (previously cited) and further in view of Schiff et al. (US 2009/0172730, hereinafter “Schiff”) (previously cited).

Regarding claim 10, The combination of Moskowitz and Claessens as applied to claim 1 above teaches [t]he method of claim 1.  
Moskowitz does not disclose further comprising: ranking the plurality of content item instances based at least in part on the value of the performance metric associated with each content item instance of the plurality of content item instances;
further comprising: ranking the plurality of content item instances based at least in part on the value of the performance metric associated with each content item instance of the plurality of content item instances; (Natoli, ¶ [0021] “The optimal treatments are treatments estimated to have the greatest ability to achieve a desired objective”; ¶ [0023] “This optimizing of treatments ultimately can reduce the time it takes to identify a combination of content elements that is determined to be most optimal based on one or more objectives.” [one combination of content elements is determined to be optimal (i.e. ranked first/highest) based on one or more objectives.]
Natoli is analogous art, as it is directed to the task of predicting performance characteristics of various treatments of content.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Moskiwitz with the ranking/optimization of Natoli, the benefit being that it allows the identification of “a combination of content elements that is determined to be most optimal based on one or more objectives,” as recited by Natoli at ¶ [0023].

Moskowitz further does not disclose determining an amount of variation in values of the performance metric associated with the plurality of content item instances; responsive to determining the amount of variation in values of the performance metric associated with the plurality of content item instances is at least a threshold amount, identifying an additional subset of the one or more modifications to the appearance of the content to which the amount of variation in values of the performance metric associated with the plurality of content item instances is attributable; and predicting the improvement in the value of the performance metric associated with content item instances including the additional subset of the one or more modifications based at least in part on the ranking and the amount of variation in values of the performance metric associated with the plurality of content item instances.  
Schiff teaches determining an amount of variation in values of the performance metric associated with the plurality of content item instances; (Schiff ¶ [0038] Content descriptors for images can include color indicators or shape indicators; Schiff ¶ [0039] Descriptors for image content can also be referred to as "features" or "image features. Schiff ¶ [0084] The system performs feature selection on the image features used in the building of the predictive models.  In one embodiment, the model is updated by initially selecting one feature with the lowest error (variance).  This feature with the lowest variance is the one most attributable to the output variable to be predicted.  Additional features are selected iteratively as long as their inclusion decreases the variance of the model.  Schiff ¶ [0085] Selection of image features may be based on an accuracy (variance) threshold, or selection may be based on inclusion of a specified number of features.) responsive to determining the amount of variation in values of the performance metric associated with the plurality of content item instances is at least a threshold amount, identifying an additional subset of the one or more modifications to the appearance of the content to which the amount of variation in values of the performance metric associated with the plurality of content item instances is attributable; (Schiff ¶ [0038] Content and predicting the improvement in the value of the performance metric associated with content item instances including the additional subset of the one or more modifications based at least in part on the ranking and the amount of variation in values of the performance metric associated with the plurality of content item instances (Schiff ¶ [0085] The improvement in model accuracy is quantified as each new feature is selected for inclusion in the model, and additional features are added until a threshold prediction accuracy is met or exceeded.)
Schiff is analogous art, as it is in the field of measuring consumer engagement with digital content.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the content generation and distribution system of Moskowitz with the feature selection of Schiff, the benefit being “removing features which leave the classifier with the highest remaining accuracy one-by-one”, as cited by Schiff in ¶ [0084].

Claim 23 recites similar limitations as claim 10, and is rejected under the same rationale as applied above to claim 10.

Claims 11-13 and 24-26 are rejected under 35 U.S.C. §103 as being unpatentable over Moskowitz and Claessens in view of Natoli.

Regarding claim 11, The combination of Moskowitz and Claessens as applied to claim 1 above teaches [t]he method of claim 1.  
Moskowitz does not explicitly disclose further comprising: storing the identifier associated with the set of the one or more modifications to the appearance of the content included in each of the plurality of content item instances in association with each of the plurality of content item instances including the set of the one or more modifications to the appearance of the content. 
Natoli teaches further comprising: storing the identifier associated with the set of the one or more modifications to the appearance of the content included in each of the plurality of content item instances in association with each of the plurality of content item instances including the set of the one or more modifications to the appearance of the content (Natoli, ¶ [0166] “The confidence is stored along with an indication of the treatment and the treatment's combination of elements. The indication of the treatment may include a unique ID for the treatment and a description of the content elements in the treatment.”)

Claim 24 recites similar limitations as claim 11, and is rejected under the same rationale as applied above to claim 11.

Regarding claim 12, The combination of Moskowitz and Claessens as applied to claim 1 above discloses [t]he method of claim 1.  
Moskowitz does not explicitly disclose further comprising: communicating the predicted improvement in the value of the performance metric associated with content item instances including the subset of the one or more modifications to the content-providing user of the online system. 
Natoli teaches further comprising: communicating the predicted improvement in the value of the performance metric associated with content item instances including the subset of the one or more modifications to the content-providing user of the online system (Natoli, ¶ [0087] "experiment manager object 42 may select from the set of all possible treatments a sample of those in a particular way to optimally address the desired objectives or outcomes. This allows communication management system 12 to investigate a larger number of, and more complicated, content issues than otherwise possible, while also insuring that the system ( and therefore the manager user) will know which element of content had what effect on user behavior, and therefore what treatment is optimal for future delivery to site visitors.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moskowitz with the notification system of Natoli, the benefit being “insuring that the system (and therefore the manager user) will 

Claim 25 recites similar limitations as claim 12, and is rejected under the same rationale as applied above to claim 12.

Regarding claim 13, The combination of Moskowitz and Claessens as applied to claim 1 above discloses [t]he method of claim 1.  
Moskowitz does not explicitly disclose further comprising: receiving the content from the content-providing user of the online system.
Natoli teaches further comprising: receiving the content from the content-providing user of the online system.  (Natoli ¶ [0071] “content provider interface allows a manager user to assist in the set up and management of the processes for experimentation, modeling, and prediction performed by communication management system. […]  Content provider interface may receive new content for input into content store. […] Content provider interface can be used to define the conditions and space for various experiments, the attributes and levels that will be manipulated, individual data tracked, and to initiate the generation or creation of various experimental designs.”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moskowitz with the providing of content of Natoli, the benefit being that it allows the system to “receive new content for input into content store. […] Content provider interface can be used to define the conditions and space for various experiments, the attributes and levels that will be manipulated, 

Claim 26 recites similar limitations as claim 13, and is rejected under the same rationale as applied above to claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANN J LO/Supervisory Patent Examiner, Art Unit 2126